Citation Nr: 0122262	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  99-23 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than December 5, 
1997, for the grant of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to June 1958 
and from February 1963 to December 1982.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
May 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The RO received the veteran's claim for increased 
evaluations on December 5, 1997.  

3.  Prior to December 5, 1997, the veteran had the following 
service-connected disabilities: adjustment disorder with 
depressed mood, evaluated as 30 percent disabling; post-
traumatic headaches, evaluated as 10 percent disabling; 
bilateral patellofemoral arthritis, evaluated as 10 percent 
disabling; tinea versicolor, evaluated as 10 percent 
disabling and bilateral hearing loss, hemorrhoids, status 
post bilateral hernia repair, healed granuloma of the right 
lung and residual right eyebrow shell fragment scar, all 
evaluated as noncompensable.  The combined service-connected 
disability rating was 50 percent.

4.  The veteran's rating for his service-connected adjustment 
disorder, was increased from 30 to 50 percent, effective from 
December 5, 1997; and his rating for his post-traumatic 
headaches was increased from 10 to 30 percent, effective from 
December 5, 1997.

5.  Commencing December 5, 1997, the veteran had the 
following service-connected disabilities: adjustment disorder 
with depressed mood, evaluated as 50 percent disabling; post-
traumatic headaches, evaluated as 30 percent disabling; 
bilateral patellofemoral arthritis, evaluated as 10 percent 
disabling; tinea versicolor, evaluated as 10 percent 
disabling and bilateral hearing loss, hemorrhoids, status 
post bilateral hernia repair, healed granuloma of the right 
lung and residual right eyebrow shell fragment scar, all 
evaluated as noncompensable.  The combined service-connected 
disability rating was 70 percent.

6.  It is not factually ascertainable that the veteran was 
entitled to a TDIU at any time during the one-year period 
prior to December 5, 1997.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 5, 
1997, for a total rating based on individual unemployability 
due to service connected disabilities have not been met.  38 
U.S.C.A. § 5110 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 3.400 (2000); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In September 1999, the veteran filed his notice of 
disagreement with the May 1999 rating decision.  The RO 
issued a Statement of the Case in October 1999 and secured VA 
treatment records for the veteran that same month.  A 
Supplemental Statement of the Case was issued in February 
2001.  The Statement and Supplemental Statement of the Cases 
discussed the evidence of record, the applicable statutory 
and regulatory law and the reasons his claim was denied.  The 
veteran was afforded a Travel Board hearing before the 
undersigned Member in June 2001.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).

Law and Regulations

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2000).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may 
be assigned where the schedular rating is less than total and 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.

If the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

Factual Background

The veteran contends that the effective date for his total 
rating for individual unemployability should be the day after 
his discharge, because he believes he filed for a TDIU within 
a year of his discharge and has not been substantively 
employed since that time. 

A review of the veteran's claims folder does not indicate 
that he filed a claim for TDIU prior to December 5, 1997.  On 
December 5, 1997, a claim for increased evaluations for his 
post-traumatic headaches and adjustment disorder was 
received.  His application for TDIU was received on November 
25, 1998.  In order for an earlier effective date to be 
granted, it must be factually ascertainable that an increase 
in service-connected disabilities, so as to preclude 
employment, occurred within one year prior to December 5, 
1997, the date of the receipt of his informal claim for 
increased evaluations.  Once a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of 38 C.F.R. @ 3.155(a) is met and the VA must 
consider TDIU.  Roberson v. Principi, No. 00-7009 (Fed. Cir. 
May 29, 2001).

A review of the evidence associated with the claims folder in 
the period from December 1996 to December 1997 consists 
primarily of VA outpatient treatment records.  The treatment 
records indicate that he was seen frequently for complaints 
of headaches that were often diagnosed as migraines.  A March 
1997 neurology consultation report shows a diagnosis of mixed 
headaches with a possible migraine variant and notes that 
Naprosyn usually relieved his symptoms.  Another March 1997 
treatment record notes that the veteran had headaches 
approximately three times a week that lasted 25 minutes and 
were relieved with the use of Naprosyn.  An April 1997 
treatment record notes that the veteran's migraines were 
stable.  October 1997 treatment records indicate that he was 
given Imitrex for relief of his symptoms.  

An October 1997 VA psychiatric evaluation report indicates 
diagnoses of moderate PTSD and dysthymic disorder due to his 
headaches with a Global Assessment of Functioning (GAF) score 
of 50.  The examination showed that the veteran was calm and 
cooperative.  His affect and demeanor were appropriate and 
there was no evidence of any psychomotor retardation or 
thought blocking.  His insight and judgment were adequate.  
He denied any hallucinations, delusions or other psychotic 
symptomatology.  He was taking no psychotropic medications.  

During his November 1997 VA neurological examination, the 
veteran complained of severe, throbbing headaches occurring 
almost daily.  These headaches were associated with 
photophobia, phonophobia, nausea and vomiting and could last 
several hours.  He generally treated his headaches with over-
the-counter medication, but his severe headaches responded to 
Imitrex.  His neurological examination was normal.  The 
impression was post-traumatic headaches with migraine 
features, lasting approximately two to three hours.

The veteran's claim for TDIU, received in November 1998, 
indicates that he last worked on a part-time basis in 1991.  
He believed his depression and headaches prevented him from 
working.

A May 1999 rating decision increased the veteran's ratings 
for his post-traumatic headaches from 10 percent to 30 
percent, effective from December 5, 1997 and for his 
adjustment disorder from 30 percent to 50 percent, also 
effective from December 5, 1997.  

During his June 2001 hearing before the undersigned Member, 
the veteran testified that he believed he had applied for 
TDIU in 1983 after his discharge from service.  He also 
believed that he had been unable to work since his discharge 
because of his migraine headaches and PTSD symptoms.  

Analysis

As noted previously, prior to December 5, 1997, the veteran 
was service-connected for: adjustment disorder with depressed 
mood, evaluated as 30 percent disabling; post-traumatic 
headaches, evaluated as 10 percent disabling; bilateral 
patellofemoral arthritis, evaluated as 10 percent disabling; 
tinea versicolor, evaluated as 10 percent disabling and 
bilateral hearing loss, hemorrhoids, status post bilateral 
hernia repair, healed granuloma of the right lung and 
residual right eyebrow shell fragment scar, all evaluated as 
noncompensable.  His combined rating was 50 percent 
disabling.  Therefore, prior to December 5, 1997, the veteran 
did not meet the regulatory percentage criteria.  38 C.F.R. § 
4.16(a).  Furthermore, a review of the evidence for the 
period from December 1996 to December 1997 reflects treatment 
primarily for his post-traumatic headaches that were 
primarily controlled with the use of Naprosyn and Motrin.  
Although the evidence shows that his more severe headaches 
were treated with Imitrex in the later part of 1997, there is 
no evidence that his condition became more severe prior to 
the date of his claim.  Moreover, the October 1997 
psychiatric examination shows no more than moderate 
disability.  Based on the record, it is not factually 
ascertainable that an increase in service connected 
disabilities had occurred so as to preclude the veteran from 
obtaining and maintaining substantially gainful employment.

Consideration has been given to whether an extra-schedular 
rating may be assigned where the veteran is unemployable due 
to service-connected disability.  However, the Board is once 
again bound by regulations governing the effective date if 
increased ratings, even when considering an extra-schedular 
basis.  Once again, it is not factually ascertainable that an 
increase in service connected disabilities had occurred from 
December 1996 to December 1997 so as to consider an award 
even on an extra-schedular basis.


ORDER

Entitlement to an effective date earlier than December 5, 
1997 for the award of TDIU is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

